Title: To Alexander Hamilton from Thomas Lloyd Moore, 7 April 1799
From: Moore, Thomas Lloyd
To: Hamilton, Alexander


          
            Sir
            Philadelphia April 7th. 1799
          
          I have been honor’d with your letters of 23d. 26th. & 31 March and one of the 5th. Instant. The first inclosed a list of Officers of my Regt. with directions for nominating the Regimental Staff and with respect to the Paymaster to convene a number of Officers in order that a determination may be had by a plurality of Voices. I have in consequence of this order directed all the Officers to assemble in this City on the 24th. Instant. I am aware of the inconvenience that some of the Gentlemen at a distance may experience from this measure, yet thought it unavoidable. I am not acquainted with the Character of a single Lieutenant in the whole regiment, there are but two Officers in the City viz. Capts. Henry & Gibbs and they could give me no Assistance. And altho’ the day named for the Meeting may appear rather distant I could not fix one earlier with a chance of assembling the Officers; as they are in all directions throughout the State. Added to this I am in hopes that instead of causing delay this meeting may rather expedite the recruiting service, as Instruction, money & cloathing can be delivered to every Officer of a District prior to his departure; which precludes the chance of miscarriage of letters &ca. Upon the whole I have done this with the best of motives & hope it will meet with your approbation.  Yours of the 26th. contained rules & regulations for the recruiting service, parts of which have been and the remainder shall be distributed. Yours of the 31st. pointing out the Districts & containing more particular instructions shall be attended to. That of the 5th. Instant inclosed a letter to Cap. Elliot and your directions are so particular that I should have delivered it with my own hand, but that Officer is detached with Sixty men from Fort Mifflin to act against the Insurgents near Bethlehem, but there is a regular communication of which I shall avail myself to dispatch the letter to him. I believe Capt. Massey succeeds him in the command at Fort Mifflin.
          A Few days ago I received orders from the Secretary at War to direct a General Court Martial to sit on the tryal of four Soldiers  — Fort Mifflin two for Desertion, the other two for giving Assistance. I ordered the Court to assemble Major Freeman presidt. they have finished the Business, and have inclosed the Proceedings to me for my Opinion, but I am doubtful of my powers as to acting finally in this case, and shall be glad to have your sentiments on the Subject.
          I have the honor to be Sir, your obedt. servt.
          
            Thomas L. Moore
            Lt. Col.
          
          
            P.S. Last Evening (say Saturday) two of the Ringleaders of Insurrection were brought to Town and lodged in Jail. there is not the least opposition given to the Troops.
          
        